Citation Nr: 1018853	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  09-21 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether there was clear and unmistakable error in an 
October 15, 1957, rating decision which reduced the Veteran's 
rating for his service-connected anxiety disorder from 10 
percent to noncompensable, effective from December 15, 1957.  

2.  Whether the reduction of the disability rating for the 
Veteran's service-connected anxiety disorder from 10 percent 
to noncompensable, effective from December 15, 1957, was 
proper.  


REPRESENTATION

Veteran represented by:	George E. Quillin, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from June 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2008 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California, in which the RO 
determined that there was no clear and unmistakable error 
(CUE) in an October 15, 1957, rating decision which reduced 
the Veteran's rating for his service-connected anxiety 
disorder from 10 percent to noncompensable, effective from 
December 15, 1957.  The Veteran subsequently filed a timely 
appeal.    

In March 2010, the Veteran provided testimony at a video 
conference hearing before the undersigned.  In addition, he 
offered testimony before a hearing officer at the RO in July 
2008.  Transcripts of both hearings are of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

By an October 1957 rating action, the RO reduced the 
disability rating for the Veteran's service-connected anxiety 
disorder from 10 percent to noncompensable, effective from 
December 15, 1957.  In a VA Form 8-4138, Statement in Support 
of Claim, received by the RO in November 1957, the Veteran 
stated that he did not believe a reduction from 10 percent to 
noncompensable was warranted for his anxiety disorder.  He 
noted that due to his nervousness, he could only work part-
time, approximately three to four hours a day.  As explained 
further below, the Board construes the November 1957 
statement from the Veteran as a timely Notice of Disagreement 
(NOD) for a claim of whether the reduction of the disability 
rating for the service-connected anxiety disorder from 10 
percent to noncompensable, effective from December 15, 1957, 
was proper.  Pursuant to the holding in Manlincon v. West, 12 
Vet. App. 119 (1998), the aforementioned issue must be 
remanded.  This matter is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran submitted a timely NOD with the October 1957 
rating decision that reduced the rating for the service-
connected anxiety disorder from 10 percent to noncompensable, 
effective from December 15, 1957.  


CONCLUSION OF LAW

The October 1957 rating decision that reduced the rating for 
the service-connected anxiety disorder from 10 percent to 
noncompensable is not final, and therefore, not subject to an 
attack of clear and unmistakable error; the appeal is 
dismissed.  38 C.F.R. § 3.105(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The present appeal involves the issue of whether CUE was 
involved in an October 15, 1957, rating decision which 
reduced the Veteran's rating for his service-connected 
anxiety disorder from 10 percent to noncompensable, effective 
from December 15, 1957.  Under the provisions of 38 C.F.R. § 
3.105(a), previous determinations that are final and binding 
will be accepted as correct in the absence of clear and 
unmistakable error.  In other words, a claim based on CUE in 
a prior rating decision cannot be properly raised unless that 
rating decision is final.  

In the instant case, after the Veteran was notified of the 
October 1957 decision and of his appellate rights by letter 
dated October 21, 1957, the Veteran submitted VA Form 8-4138, 
Statement in Support of Claim, received by the RO in November 
1957.  In the statement, the Veteran indicated that he did 
not believe a reduction from 10 percent to noncompensable was 
warranted for his anxiety disorder.  He noted that due to his 
nervousness, he could only work part-time, approximately 
three to four hours a day.  The Board construes the November 
1957 statement from the Veteran as a timely NOD for a claim 
of whether the reduction of the disability rating for the 
service-connected anxiety disorder from 10 percent to 
noncompensable, effective from December 15, 1957, was proper.  
As noted below in the Remand portion of this decision, the RO 
has not yet issued a statement of the case (SOC) with respect 
to this issue.  Because this issue is currently on appeal, 
the October 1957 rating decision is, therefore, not final.  
38 U.S.C.A. § 7105(c) (West 2002).  Under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  Given that the October 1957 rating decision is not 
final, there remain no allegations of errors of fact or law 
for appellate consideration of CUE in that decision.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of the issue of whether there was CUE in an 
October 1957 rating decision which reduced the Veteran's 
rating for his service-connected anxiety disorder from 10 
percent to noncompensable, effective from December 15, 1957, 
and it is dismissed without prejudice.


ORDER

The appeal as to the issue of whether there was CUE in an 
October 15, 1957, rating decision which reduced the Veteran's 
rating for his service-connected anxiety disorder from 10 
percent to noncompensable, effective from December 15, 1957, 
is dismissed.  




REMAND

A remand is required to accord due process.  As noted above, 
in November 1957, the RO received a statement from the 
Veteran in which he stated that he did not believe a 
reduction from 10 percent to noncompensable was warranted for 
his anxiety disorder.  He noted that due to his nervousness, 
he could only work part-time, approximately three to four 
hours a day.  The Board construes the November 1957 statement 
from the Veteran as a timely NOD for a claim of whether the 
reduction of the disability rating for the service-connected 
anxiety disorder from 10 percent to noncompensable, effective 
from December 15, 1957, was proper.  The RO has not yet 
issued an SOC with respect to the aforementioned issue.  
Under these circumstances, the Board must remand this issue 
so that the RO can provide the Veteran an SOC, and afford him 
an opportunity to perfect an appeal thereafter by filing a 
timely substantive appeal.  Manlincon, 12 Vet. App. at 238.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The RO/AMC should issue an SOC to the 
Veteran that addresses the issue of 
whether the reduction of the disability 
rating for the Veteran's service-connected 
anxiety disorder from 10 percent to 
noncompensable, effective from December 
15, 1957, was proper.  The Veteran should 
also be informed of the requirements to 
perfect his appeal with respect to this 
issue.  If, and only if, the Veteran 
perfects an appeal by the submission of a 
timely substantive appeal, this issue 
should be returned to the Board for 
appellate review.  38 C.F.R. §§ 20.202, 
20.302 (2009).


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


